Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18-22 are under examination. Claims 2, 5, 8, 11, 14 and 17 have been canceled.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
Claims 19-20 are objected to because of the following informalities:  Both Claims 19-20 are independent claims. However the content of these claims dependents on claim 1.  Appropriate correction is required.

Allowable Subject Matter
Claims 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2004/0260651 A1), Kushwaha (US 2010/0083253 A1) and Kavantzas et al. (US 2013/0086630 A1).
Regarding claim 1, Chan et al. discloses An information processing apparatus comprising a processor, configured to: receive command information related to an operation by a [par. 0049, “Guest privileges are assigned to users who have a temporary relationship with the security domain”, par. 0057, “the user navigates the e-commerce site and requests operations via commands”]; determine whether the operation corresponding to the command information is including in a predetermined authority range of the temporary user [par. 0056, “When a user invokes an operation in a security domain, a determination is made as to whether the type of the current user ID to perform the operation is appropriate. This does not necessarily mean that the user ID has the required privileges to perform the operation. If the operation being invoked will not result in a resource being associated with the user, for example, displaying a product page, then a generic, guest, or registered identity is sufficient. If the operation will result in a resource being associated with a user, then the guest or registered identity is sufficient. An operation such as adding an item to a shopping cart will result in a item resource being associated with the identity. If the operation requires the user to have a permanent relationship with the security domain, then the user ID must be of the registered type”];
in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, switched to a user with an authority range in which the command information is included; and in response to the temporary user being switched to a user with an authority range in which the command information is included, perform a control to execute the operation corresponding to the command information stored in the execution waiting queue related to an error [par. 0056, “An operation such as adding an item to a shopping cart will result in a item resource being associated with the identity. If the operation requires the user to have a permanent relationship with the security domain, then the user ID must be of the registered type”, par. 0057, “If the type of user ID is not sufficient for invoking an operation within a security domain the user ID type may be switched to a more appropriate type. Manager 208 maintains user types for a particular user, as the user navigates the e-commerce site and requests operations via commands. FIG. 3 is a state diagram that illustrates states and transitions 300 for maintaining user types within a security domain as performed by manager 208”, par. 0082, “Command Execution (State 404) comprises the processing of the business process logic for the e-commerce site, which processing may result in a change to the user ID”].
Chan et al. does not explicitly disclose in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, store the command information in an execution waiting queue;
However, Kushwaha in the field related to task management teaches in a case where the operation corresponding to the command information is not within the predetermined authority range of the temporary user, store the command information in an execution waiting queue [par. 0067, “In determining whether the user can perform the action, task management system 104 may check whether the user has a privilege (e.g., a supervisor or administrator privilege) to perform the action”, par. 0028, “If automated agent 220 is unable to perform the action, rule engine 208 may transfer the task to retry queue 218. Retry queue 218 may include a queue for holding a task for a prescribed time. After the time elapses, rule engine 208 may return the task to action queue 216”, par. 0064, “Retrying a task 818 may include returning a task to action queue 216 after automated agents 220 fail to perform the task”, par. 0065, “provided that the user has an administrator or a supervisor privilege, the user may perform one or more actions 814-818… retrying a task 818”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kushwaha into the teaching of Chan et al. with the motivation to have a queue for holding a task for a prescribed time as taught by Kushwaha [Kushwaha: par. 0028].
They do not explicitly disclose perform the control to execute the operation according to a predetermined rule related to the error.
However, Kavantzas et al. teaches perform the control to execute the operation according to a predetermined rule related to the error [par. 0005, “the user identity that should be propagated may not correspond to the authenticated subject. By way of example, the Web service client may wish to switch the user identity to a different user that has more extensive authorization privileges, in order to complete a certain task”, par. 0028, “A security policy can be defined and applied to a web service application to cause the application to perform a user switch when invoking a web service, with the user identity being switched to the value of the username property”, par. 0031, “the switching rules 118 can be one or more policies that can be used by the user switch module 110 to specify a set of users that agent 106 is allowed to switch from (e.g., user A), and/or a set of users that agent 106 is allowed to switch to (e.g., user B)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kavantzas et al. into the teaching of Chan et al. and Kushwaha with the motivation for verifying that a switch from the [Kavantzas et al.: abs.].
Regarding claim 3, the rejection of claim 1 is incorporated.
Chan et al. further discloses in a case where the operation corresponding to the command information is within the predetermined authority range of the temporary user, the processor performs a control to execute the operation corresponding to - 23 -the command information without storing the command information in the executing queue [par. 0056, “When a user invokes an operation in a security domain, a determination is made as to whether the type of the current user ID to perform the operation is appropriate. This does not necessarily mean that the user ID has the required privileges to perform the operation. If the operation being invoked will not result in a resource being associated with the user, for example, displaying a product page, then a generic, guest, or registered identity is sufficient. If the operation will result in a resource being associated with a user, then the guest or registered identity is sufficient”, fig. 3, 302].
Regarding claim 20, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 4, 6-7, 9, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2004/0260651 A1), Kushwaha (US 2010/0083253 A1) and Kavantzas et al. (US 2013/0086630 A1) as applied to claims 1, 3 and 20 above, and further in view of Abuelata (US 2019/0324826 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
[col. 6, lines 28-54].
They do not explicitly disclose notify an execution status of the operation corresponding to the command information in a case where the command information is received.
However Abuelata teaches notify an execution status of the operation corresponding to the command information in a case where the command information is received [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 6, the rejection of claim 3 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
They do not explicitly disclose notify an execution status of the operation corresponding to the command information in a case where the command information is received.
[par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 7, the rejection of claim 4 is incorporated.
Abuelata further teaches in a case where the authority is not switched after the command information not within the predetermined authority range of the temporary user is received, the processor notifies that the operation corresponding to the received command information is unexecuted, as the execution status [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0085, “If the user's account does not permit the data object's size, then the client-side software may notify the user of the error at block 1265, before returning”].
[Abuelata: par. 0054].
Regarding claim 9, the rejection of claim 6 is incorporated.
Abuelata further teaches in a case where the authority is not switched after the command information not within the predetermined authority range of the temporary user is received, the processor notifies that the operation corresponding to the received command information is unexecuted, as the execution status [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0085, “If the user's account does not permit the data object's size, then the client-side software may notify the user of the error at block 1265, before returning”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 13, the rejection of claim 4 is incorporated.
Abuelata further teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 15, the rejection of claim 6 is incorporated.
Abuelata further teaches in a case where an execution of the operation corresponding to the received command information is completed, the processor notifies that the requested operation is completed, as the execution status [par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
Regarding claim 16, the rejection of claim 7 is incorporated.
[par. 0097, “as successful cut operations change the contents of the bucket, the client software may notify the server”, par. 0010, “the client software may refresh the GUI. This may not be necessary for a copy operation, but may be performed following the cut operation to reflect the change in item placement within the bucket stack”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to determine notifications to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2), Kushwaha (US 2010/0083253 A1), Kavantzas et al. (US 2013/0086630 A1) and Abuelata (US 2019/0324826 A1) as applied to claims 4, 6-7, 9, 13 and 15-16 above, and further in view of Bornemisza-Wahr et al. (US 6,073,119 A).
Regarding claim 10, the rejection of claim 7 is incorporated.
Chan et al. discloses the reception unit receives the command information exceeding an authority range of the temporary user [col. 6, lines 28-54].
Abuelata teaches the notification indicating that the operation corresponding to the received command information is unexecuted [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
They do not explicitly disclose the notification unit further notifies that switching of the authority of the temporary user is promoted.
However, Bornemisza-Wahr et al. teaches the notification unit further notifies that switching of the authority of the temporary user is promoted [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al., Kushwaha, Kavantzas et al. and Abuelata with the motivation to prevent unauthorized persons from obtaining access to administrative functions accidentally or maliciously as taught by Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].
Regarding claim 12, the rejection of claim 9 is incorporated.
[col. 6, lines 28-54].
Abuelata teaches the notification indicating that the operation corresponding to the received command information is unexecuted [par. 0054, “Notifications module 215f may determine when users should be notified, e.g., of errors related to a command, that a data object's raw data will be expunged, and other notifications to apprise the user of the system's status”, par. 0115, “the user may be able to view a shared bucket, but not modify the bucket unless they are the owner. Where the user lacks appropriate permissions, the client program may notify the user at block 1815”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abuelata into the teaching of Chan et al. and Kushwaha with the motivation to determine when users should be notified, e.g., of errors related to a command to apprise the user of the system's status as taught by Abuelata [Abuelata: par. 0054].
They do not explicitly disclose the processor further notifies that switching of the authority of the temporary user is promoted.
However, Bornemisza-Wahr et al. teaches the processor further notifies that switching of the authority of the temporary user is promoted [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 7,480,934 B2), Kushwaha (US 2010/0083253 A1), Kavantzas et al. (US 2013/0086630 A1) and Bornemisza-Wahr et al. (US 6,073,119 A).
Regarding claim 19, the rejection of claim 1 is incorporated.
Bornemisza-Wahr et al. teaches an information processing terminal that allows the user to transmit the command information to the information processing apparatus [see fig. 1]; and an authentication apparatus that performs authentication of the user for switching the authority of the user [col. 6, lines 59-62, “Any time the staff user switches back from User Mode to an admin mode (staff mode or enrollment mode), the staff user is prompted for login name and password again”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bornemisza-Wahr et al. into the teaching of Chan et al., Kushwaha and Kavantzas et al. with the motivation to prevent unauthorized persons from obtaining access to administrative functions accidentally or maliciously as taught by Bornemisza-Wahr et al. [Bornemisza-Wahr et al.: col. 20, lines 29-31].



Response to Arguments
Applicant’s arguments, filed on 01/26/2022, with respect to rejection under 35 USC § 103 have been fully considered but the arguments are directed towards the newly amended limitations. New reference has been provided to address those limitations, and the rejection is incorporated herein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 10635508 B1	Programmatic implementations generated by recording user actions via an ephemeral user account
US 20120185933 A1	USER ACCOUNT FOR SYSTEM PROTECTION OR RECOVERY
US 20130198516 A1	METHODS AND SYSTEMS FOR PAIRING DEVICES
US 20180349625 A1	Computer Device and Method for Managing Privilege Delegation
US 20160092692 A1	CONTROLLING ACCESS TO DATA IN A DATABASE
US 20100175104 A1	SAFE AND SECURE PROGRAM EXECUTION FRAMEWORK WITH GUEST APPLICATION SPACE
US 20120072669 A1	COMPUTER-READABLE, NON-TRANSITORY MEDIUM STORING MEMORY ACCESS CONTROL PROGRAM, MEMORY ACCESS CONTROL METHOD, AND INFORMATION PROCESSING APPARATUS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431